ADVISORY ACTION
This is in response to the Amendment After Final dated January 14, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
I.	Claim 10 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 13-16 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 13-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Response to Amendment
Claim Rejections - 35 USC § 112
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 15-17, recite “wherein the outer layer comprises a metallic material, a ceramic material, a polymeric material, or any combination thereof”.

Claim 13
	lines 1-2, recite “wherein the outer layer is an iron-phosphorous alloy”.

Claim 14
	lines 1-2, recite “wherein the outer layer is a nickel-cobalt-phosphorous alloy”.

Claim 15
	lines 1-2, recite “wherein the outer layer is a cobalt-phosphorous alloy”.

Claim 16
	lines 1-2, recite “wherein the outer layer is chromium”.

	Since the iron-phosphorous alloy, the nickel-cobalt-phosphorous alloy, the cobalt-phosphorous alloy and the chromium do not further limit any of what the outer layer comprises, i.e., the metallic material, the ceramic material and the polymeric material, the outer layer of the iron-phosphorous alloy, the nickel-cobalt-phosphorous alloy, the cobalt-phosphorous alloy and the chromium would be additional to what the outer layer already comprises. 
It is unclear from the claim language what the relationship is between the iron-phosphorous alloy, the nickel-cobalt-phosphorous alloy, the cobalt-phosphorous alloy and the chromium and the metallic material, the ceramic material and the polymeric material.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
	Claims 1-6 and 8-18 define over the prior art of record because the prior art does not teach or suggest a method of coating a substrate comprising the steps of cleaning, sensitizing, activating, neutralizing, providing, depositing and depositing as presently claimed, esp., wherein cleaning the substrate comprises sanding the substrate using abrasive paper and immersing the substrate in an acidic solution comprising acetone, hydroquinone, and catechol.
	Claims 21-23 define over the prior art of record because the prior art does not teach or suggest a method of coating a substrate comprising the steps of cleaning, sensitizing, activating, neutralizing, providing, depositing and depositing as presently claimed, esp., wherein the outer layer comprises an iron-phosphorous alloy.

The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 23, 2022